DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 21 is objected to because of the following informalities: Claim 21 recites the phrase “selected from”. Applicants are advised to amend this phrase to recite “selected from the group consisting of”.  Appropriate correction is required.

Claim 28 is objected to because of the following informalities: Claim 28 recites the phrase “inorganic fluorescent pigment”. Applicants are advised to amend this phrase to recite “inorganic fluorescent pigments”.  Appropriate correction is required.

Claim 29 is objected to because of the following informalities: Claim 29 recites the phrase “organic fluorescent pigment”. Applicants are advised to amend this phrase to recite “organic fluorescent pigments”.  Appropriate correction is required.

Claim 34 is objected to because of the following informalities: Claim 34 recites the phrase “is further based on”. Applicants are advised to amend the claim to recite “further comprises”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 33 recited the limitation “wherein the fluorescent pigment is selected from the group consisting of inorganic fluorescent pigments and mixtures thereof”. The recitation of the phrase “mixtures thereof” renders the scope of the claim confusing given that it is not clear what is the mixture given that the Markush group one recites a single type of fluorescent pigment, i.e. inorganic fluorescent pigments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 20-21, 24, 26, 28-29, and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Byung (KR 2011006113, cited on IDS filed on 3/27/2020, see attached English language translation).

Regarding claim 20, Byung discloses a tire comprises a rubber composition, wherein the rubber composition comprises a synthetic rubber such as styrene butadiene rubber (SBR), an organic fluorescent substance, i.e. a fluorescent pigment, or an inorganic fluorescent substance, i.e. an inorganic fluorescent pigment, and a reinforcing filler such as carbon black (Page 4 and Page 7). The amount of the fluorescent pigment is 3 to 30 phr, overlapping the recited range of between 2.5 and 15 phr, while the amount of the carbon black utilized in the sidewall of portion of the tire is from 20 to 90 parts, overlapping the recited range of between 0 to 50 phr (Page 2 and Page 5).
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 21, Byung teaches all the claim limitations as set forth above. As discussed above, the reference discloses SBR, i.e. a butadiene copolymer.

Regarding claim 24, Byung teaches all the claim limitations as set forth above. Additionally, the reference discloses that silica comprises 80 phr, within the recited range of more than 40 phr (Table 1 of original document, see Page 7 of attached translation)

Regarding claim 26, Byung teaches all the claim limitations as set forth above. As discussed above, the reference discloses fluorescent pigment in the amount of 3 to 30 phr, overlapping the recited range of between 0.5 to 10 phr.
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 28, Byung teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the fluorescent pigment is an organic fluorescent pigment.

Regarding claim 29, Byung teaches all the claim limitations as set forth above. As discussed above, the reference discloses that fluorescent pigment is an organic fluorescent pigment.

Regarding claim 33, Byung teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the fluorescent pigment is an inorganic fluorescent pigment.

Regarding claim 34, Byung teaches all the claim limitations as set forth above. Additionally, the reference discloses that the rubber composition comprises a process oil as a softener, i.e. a liquid plasticizer (Page 5).

Regarding claim 35, Byung teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the rubber composition is utilized for the tire sidewall, i.e. the rubber composition is an external rubber composition.

Regarding claim 36, Byung teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the rubber composition is utilized for the tire sidewall.

Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Byung (KR 2011006113, cited on IDS filed on 3/27/2020, see attached English language translation) as applied to claims 20-21, 24, 26, 28-29, and 34-36  above, and in view of DiPietro (US 5,094,777).

The discussion with respect to Byung as set forth in Paragraph 12 above is incorporated here by reference.

Regarding claims 30-31, Byung teaches all the claim limitations as set forth above. However, the reference does not disclose that the fluorescent pigment comprises an organic fluorescent dye, at least one resin, and a  dye as recited in the present claims.
DiPietro disclose a fluorescent pigment that includes a fluorescent dye, a resin carrier and dyes such as Basic Red 1, i.e. a basic dye (Abstract,  Column 2 Lines 3-11,and Column 3 Lines 5-16) . The reference discloses that the fluorescent pigments possess adequate heat stability and good friability characteristics (Column 2 Lines 87-10 and Column 4 Lines 8-15).
Given that both Byung and DiPietro are both drawn to compositions comprises fluorescent pigment, in light of the particular advantages provided by the use and control of the fluorescent pigments as taught by DiPietro, it would therefore have been obvious to one of ordinary skill in the art to include such fluorescent pigments in the rubber tire composition disclosed by Byung with a reasonable expectation of success.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Byung (KR 2011006113, cited on IDS filed on 3/27/2020, see attached English language translation) and DiPietro (US 5,094,777) as applied to claims 30-31 above, and in view of. Hashiba (JP 2014-065881, see attached English language translation).

The discussion with respect to Byung as set forth in Paragraph 13 above is incorporated here by reference.

Regarding claim 32, the combined disclosures of Byung and DiPietro teach all the claim limitations as set forth above. However, the combined disclosures of Byung and DiPietro do not disclose that fluorescent dye comprises a fluorescent whitening agent as recited in the present claims.
	Hashiba discloses a rubber composition for tires comprising a rubber component such as SBR, fillers such as silica and carbon black, and a fluorescent whitening agent ([0006]-[0007], [0012], [0025], [0029], and [0032]-[0033]). The fluorescent whitening agent suppresses discoloration of the tire surface as well as provides good ozone resistance ([0014]).
Given that both the combined disclosures of Byung and DiPietro and Hashiba are drawn to tire rubber compositions comprising SBR and fillers, in light of the particular advantages provided by the use and control of the fluorescent whitening agent as taught by Hashiba, it would therefore have been obvious to one of ordinary skill in the art to include such whitening agents  with the fluorescent dyes in the tire rubber composition disclosed by the combined disclosures of Byung and DiPietro with a reasonable expectation of success.

Claims 20-29 and 33-37 are rejected under 35 U.S.C. 103 as being unpatentable over Blanchard et al (US 2012/0245270) in view of Byung (KR 2011006113, cited on IDS filed on 3/27/2020, see attached English language translation) 

Regarding claim 20, Blanchard et al discloses tire comprising a tire tread, where the tire tread is formed from a rubber composition rubber comprising styrene butadiene rubber (SBR) and a reinforcing filler (Abstract, [0054], and [0083]). The reinforcing filler is a combination of silica and carbon black, where carbon black is present in the amounts between 0.1 and 10 phr, within the recited range of between 0 to 50 phr ([0083]).
The reference teaches all the claim limitations as set forth above, however, the reference does not disclose that the tire comprises a fluorescent pigment as recited in the present claims.
Byung discloses a tire comprises a tread rubber composition, wherein the rubber composition comprises a synthetic rubber such as (SBR) (Page 4), an organic fluorescent substance, i.e. a fluorescent pigment, or an inorganic fluorescent substance, i.e. an inorganic fluorescent pigment, and reinforcing filler such as silica (Page 4 and Page 7). The amount of the fluorescent pigment is 3 to 30 phr, overlapping the recited range of between 2.5 and 15 phr. (Page 2). The reference discloses that the tire continuously emits light at the surface of the tire when heat or pressure is transmitted to the tread and sidewall portions of the tire without affecting the color of the tire as well as provide a new sense of beauty (Page 2).

Given that both Blanchard et al and Byung are drawn to tires and tire treads comprising SBR and reinforcing fillers, and given that Blanchard et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the organic or inorganic fluorescent pigment as taught by Byung, it would therefore have been obvious to one of ordinary skill in the art to include such fluorescent pigments in the tire tread composition disclosed by Blanchard et al with a reasonable expectation of success.

Regarding claim 21, the combined disclosures of Blanchard et al and Byung teach all the claim limitations as set forth above. As discussed above, Blanchard et al discloses SBR, i.e. a butadiene copolymer.

Regarding claim 22, the combined disclosures of Blanchard et al and Byung teach all the claim limitations as set forth above. As discussed above, Blanchard et al discloses carbon black in the amount of between 0.1 and 10 phr, within the recited range of between 0 and 10 phr.

Regarding claim 23, the combined disclosures of Blanchard et al and Byung teach all the claim limitations as set forth above. Additionally, Blanchard et al discloses that the reinforcing filler predominantly comprises a silica, an inorganic reinforcing filler, i.e. in amount of at least 70 % ([0074]).

Regarding claim 24, the combined disclosures of Blanchard et al and Byung teach all the claim limitations as set forth above. Additionally, Blanchard et al discloses that the total reinforcing filler, i.e. a combination of silica and carbon black, comprises between 50 and 200 phr, where carbon black comprises between 0.1 and 10 phr ([0083]). Accordingly, silica comprises between 49.9 and 190 phr, within the recited range of more than 40 phr.

Regarding claim 25, the combined disclosures of Blanchard et al and Byung teach all the claim limitations as set forth above. From the amount of silica discussed above (between 49.9 and 190 phr) and the total amount of reinforcing filler, silica comprises 99.8 to 95 % of the reinforcing filler. Accordingly, the reference discloses that the silica predominantly comprises silica as recited in the present claims.

Regarding claim 26, the combined disclosures of Blanchard et al and Byung teach all the claim limitations as set forth above. As discussed above, Byung discloses fluorescent pigment in the amount of 3 to 30 phr, overlapping the recited range of between 0.5 to 10 phr.
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 27, the combined disclosures of Blanchard et al and Byung teach all the claim limitations as set forth above. As discussed above, Blanchard et al discloses carbon black comprises between 0.1 and 10 phr, while Byng discloses the fluorescent pigment in the amount of 3 to 30 phr. Accordingly, the ratio of fluorescent pigment : carbon black is [3 – 30] : [0.1 – 10] or [30 – 3] : 1, overlapping the recited range of between [0.5 – 10] : 1.
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 28, the combined disclosures of Blanchard et al and Byung teach all the claim limitations as set forth above. As discussed above, Byung discloses fluorescent pigment is an organic fluorescent pigment.

Regarding claim 29, the combined disclosures of Blanchard et al and Byung teach all the claim limitations as set forth above. As discussed above, Byung discloses fluorescent pigment is an organic fluorescent pigment.

Regarding claim 33, the combined disclosures of Blanchard et al and Byung teach all the claim limitations as set forth above. As discussed above, Byung discloses fluorescent pigment is an inorganic fluorescent pigment.

Regarding claim 34, the combined disclosures of Blanchard et al and Byung teach all the claim limitations as set forth above. Additionally, Blanchard et al discloses that the rubber composition comprises a liquid plasticizer ([0099]).

Regarding claim 35, the combined disclosures of Blanchard et al and Byung teach all the claim limitations as set forth above. As discussed above, Blanchard et al discloses that the rubber composition is utilized for the tire tread, i.e. the rubber composition is an external rubber composition.

Regarding claim 36 the combined disclosures of Blanchard et al and Byung teach all the claim limitations as set forth above. As discussed above, Blanchard et al discloses that the rubber composition is utilized for the tire tread.

Regarding claim 37, the combined disclosures of Blanchard et al and Byung teach all the claim limitations as set forth above. As discussed above, Blanchard et al discloses that the rubber composition is utilized for the tire tread.

Claims 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over El-Harak et al (WO 2013/087878, cited on IDS filed on 3/27/2018, see English language equivalent US 2014/0311641) and Byung (KR 2011006113, cited on IDS filed on 3/27/2020, see attached English language translation).

Regarding claims 38-39, El-Harak et al discloses a tread for a tire which comprises tread pattern elements and cuts, which each tread pattern elements includes a lateral face and a contact face that comes into contact with a road surface (Abstract and Figure 1). The tread pattern comprise a rubber composition (denoted as MB), i.e. a first rubber composition, and a covering layer (denoted as MR) ([0229]). The covering layer used for covering a layer face of the tread comprises an elastomeric material such as styrene butadiene rubber and a filler such as carbon black ([0101], [0106]-[0107], and [0117]). Carbon black comprises between 40 to 100 phr, overlapping the recited range of between 0 and 50 phr ([0124]).
The reference teaches all the claim limitations as set forth above, however, the reference does not disclose that the second rubber composition covering the lateral face of the tire tread comprises a fluorescent pigment as recited in the present claims.
Byung discloses a tire comprises a tread rubber composition, wherein the rubber composition comprises a synthetic rubber such as (SBR) (Page 4), an organic fluorescent substance, i.e. a fluorescent pigment, or an inorganic fluorescent substance, i.e. an inorganic fluorescent pigment, and reinforcing filler such as silica (Page 4 and Page 7). The reference discloses that the tire continuously emits light at the surface of the tire when heat or pressure is transmitted to the tread and sidewall portions of the tire without affecting the color of the tire as well as provide a new sense of beauty (Page 2).
Given that both El-Harak et al and Byung are drawn to tires and tire treads comprising SBR and reinforcing fillers, and given that El-Harak et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the organic or inorganic fluorescent pigment as taught by Byung, it would therefore have been obvious to one of ordinary skill in the art to include such fluorescent pigments in the covering layer rubber composition disclosed by El-Harak et al with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767